Case 7:18-cv-00495-GEC-PMS Document 78 Filed 03/25/21 Page 10f11 Pageid#: 410

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION
DONALD EUGENE CASEY, ) CASE NO. 7:18CV00495
)
Plaintiff, )
v. ) MEMORANDUM OPINION
)
J. A. WOODSON, ET AL., ) By: Glen E. Conrad
) Senior United States District Judge
Defendants. )

Donald Eugene Casey, a Virginia inmate proceeding pro se, filed this civil rights action
pursuant to 42 U.S.C. § 1983, alleging that prison officials unfairly disciplined him for requesting
mental health treatment. The court previously denied the defendants’ motion to dismiss. The
defendants have now moved for summary judgment. Casey has also moved to amend the
complaint. After review of the record, the court concludes that the defendants’ motion for
summary judgment must be granted in part and denied in part. The motion to amend will be taken
under advisement.

I.

The court summarized Casey’s allegations and claims in its prior opinion denying the

defendants’ motion to dismiss in part:

At the time his claims arose, Casey was confined at Augusta Correctional
Center (“Augusta”). On August 24, 2018, at about 9:00 a.m., another inmate
assaulted and then spit on Casey. Casey did not retaliate against his assailant. .. .

After the assault, Casey began “experiencing vivid and violent thoughts of
manic proportions.” Compl. § 14, ECF No. 1. On August 25, 2018, about 8:00
a.m., Casey went to the medical unit to ask for mental health services. He was told
that no one on the mental health staff was available to speak with him until August
29, 2018. Lieutenant (“Lt.”) J. E. Scott then met with Casey, who “tried to explain
about the assault and the thoughts that were triggered and prevalent in [his] mind.”
Id, at § 15. He told Scott that he was experiencing vivid images of harm coming to
the prisoner who had assaulted and spit on him. He “express[ed] his urgent and
immediate need for help to avoid any further confrontation with” the assaultive
inmate. Id. Lt. Scott contacted Ms. Wilson in the mental health services unit and
Case 7:18-cv-00495-GEC-PMS Document 78 Filed 03/25/21 Page 2of11 Pageid#: 411

explained Casey’s situation to her. She “did not recommend any immediate action
and stated that she would speak with [Casey] on August 29, 2018.” Id. at 716. Lt.
Scott then assigned Casey to a single cell in M2 Building, so that he would not have
to return to the housing unit where he had been assaulted.

About 9:30 a.m., Casey was called to the watch office, where the Officer in
Charge (“OIC”), Captain (“Capt.”) W. J. Whitt, questioned him in an “overly
aggressive” manner, exhibiting “‘a prejudicial demeanor” toward Casey. Id. at 18.
Capt. Whitt ordered that Casey be placed in the restrictive housing unit “in a strip
cell with nothing but a tee shirt, undershorts, and socks, even though [he] posed no
threat of harm to himself.” Id. at 6. The captain then ordered that Casey’s shirt and
socks be taken away. Major Sampson approved these measures, which placed
Casey “under extreme duress.” Id. at ] 21. “At no time did Ms. Wilson nor anyone
else from Mental Health Services order [Casey] to be placed into a strip cell and
under a fifteen (15) minute watch.” Id. at { 22.

At about 4:00 p.m., while Casey was on suicide watch, an officer served
him with a disciplinary charge, Offense Code 100/198[D], threaten to
commit/killing or attempt to kill any person. The reporting officer listed on the
Disciplinary Offense Report (“DOR”) was Lt. Scott, and Capt. Whitt also signed
the document. [Virginia Department of Corrections (“VDOC”)] Operating
Procedure [(OP”)] 861.1 requires that before a DOR is served on an inmate in
special housing for mental health reasons (such as suicide watch), the OIC must
contact a qualified mental health professional for an assessment of the inmate’s
ability to understand a penalty offer or participate in a hearing. See Brief Opp’n
Ex. E, ECF No. 31-1. No one provided Casey with these protections on August 25,
2018. Although Casey “was not mentally nor emotionally cognizant at the time,”
he “signed a penalty offer accepting the complete loss of ‘all’ good time credits.”
Compl. § 24, ECF No. 1. Casey contends that the disciplinary charge was
punishment or retaliation for his request for mental health treatment. The loss of
his good time will cause Casey to serve a year and a half longer in prison than he
would have without the disciplinary charge.

Casey appealed his disciplinary charge and penalty to the warden,
explaining that he had been charged for statements he made while experiencing a
psychological episode and that he had accepted the penalty offer under extreme
duress, before being assessed by mental health and without understanding his due
process rights. See Brief Opp’n Ex. B, ECF No. 31-1.-Casey never received the
warden’s response to his appeal (which is not in the record), but it apparently found
that a preponderance of the evidence supported the charge that Casey had
threatened to harm the inmate who had assaulted him. Even without the warden’s
response, Casey pursued a subsequent appeal to the regional ombudsman, who
merely upheld the warden’s rejection of the initial appeal.

In early September of 2018, Casey attended a classification hearing.
Defendant Lawhorn, ignoring the mental health aspects of Casey’s disciplinary
charge, used the charge to support her recommendation to raise his security level
points from zero to around fifty, placing him into Security Level 5. Despite the
absence of prior violent disciplinary charges during his more than six years in the
VDOC, officials recommended that he be transferred from Augusta to a higher
Case 7:18-cv-00495-GEC-PMS Document 78 Filed 03/25/21 Page 3o0f11 Pageid#: 412

security prison. Unit Manager Back, who had approved the penalty offer, told

Casey later, “The only thing you did wrong was sign a penalty offer.” Compl. {

26, ECF No. 1. Ms. Wilson told Casey that he should not have been given a

disciplinary charge at all. Casey remained in restrictive housing until September

21, 2018, when he was transferred to Sussex II State Prison, which is a Security

Level 4 facility. Casey lost his work assignment in the shoe plant at Augusta and

other privileges, such as recreation.
Casey v. Woodson, No. 7:18CV00495, 2020 WL 927690, at *1-2 (W.D. Va. Feb. 26, 2020); see
also Br. Opp’n Mot. Dismiss Ex. C, ECF No. 31-1 (listing offense code number as “100/198D”).!
The court granted the defendants’ motion to dismiss in part, but allowed the following claims to
go forward:

{1] a claim for deliberate indifference to his serious medical need for mental health

treatment... ; [2] a claim for the imposition of a disciplinary charge and penalty in

retaliation for his exercise of a constitutional right. . . ; and [3] a claim for convicting

and punishing him for a disciplinary offense with no evidence of a threat and while

he was in need of mental health care, in violation of due process.
Casey, 2020 WL 927690, at *4. As relief in this § 1983 action, Casey seeks to expunge the threat
charge, which would restore his lost good conduct time; to obtain a declaratory judgment that the
charge was unlawful and the punishment was excessive without any evidence of intent to harm
anyone; to recover costs for the lawsuit; and to obtain “any additional relief this court deems just,
proper, and equitable.” Compl. ff 46-49, ECF No. 1.

The defendants have now moved for summary judgment on the grounds that Casey failed

to exhaust administrative remedies as to two of his remaining claims and that he has not alleged

 

' The court notes that the Disciplinary Offense Report (“DOR”) filed against Casey on August 25, 2018, described

the offense conduct as follows:
Casey made the following statements, that he was up all night thinking about how to kill offender
Joyner . . . for slapping him in the face and also spitting on [him]. Offender Casey stated that he
had two sharpen[ed] pencils and was waiting on offender Joyner to come to his cell, because he was
going to kill him. . . . Offender Casey also stated that he wanted to shove offender Joyner[’s] head
into the metal slot this morning until he stop[ped] breathing, and all he can think about is that this
‘mother f***er die’ and all [he] want[s] to do is see this no good mother die and [he could] not get
this out of [his] mind[. He just doesn’t] want to run up [his] time but [Joyner left him] no choice
but to kill him for what he did.

Br. Opp’n Mot. Dism. Ex. I, ECF No. 31-1.
 

Case 7:18-cv-00495-GEC-PMS Document 78 Filed 03/25/21 Page 40f 11 Pageid#: 413

physical injury or standing for injunctive relief as to the third claim. In support of their motion,
the defendants submit the affidavit of S. Conner, the Agency Management Analyst and Acting
Grievance Coordinator at Augusta. Casey has responded to the defendants’ motion and evidence,
making this matter ripe for consideration.

Ul.

The Prison Litigation Reform Act provides in 42 U.S.C. § 1997e(a) that “[nJo action shall
be brought with respect to prison conditions -under section 1983 of this title, or any Federal law,
by a prisoner confined in any jail, prison, or other correctional facility until such administrative
remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). “[E]xhaustion is mandatory under
the PLRA and... unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199,
211 (2007). To comply with § 1997e(a), an inmate must follow each step of the established
grievance procedure that the facility provides to prisoners and meet all deadlines within that
procedure before filing his § 1983 action. See Woodford v. Ngo, 548 U.S. 81, 90-94 (2006)
(finding inmate’s untimely grievance was not “proper exhaustion” of available administrative
remedies under § 1997e(a)).

Virginia Department of Corrections (“VDOC”) Operating Procedure (“OP”) § 866.1,
Offender Grievance Procedure, is the mechanism used to resolve inmate complaints. Mem. Supp.
Mot. Summ. J. Conner Aff. Encl. A, ECF 60-1. OP 866.1 provides that all issues which affect the
grievant personally are grievable except those pertaining to policies, procedures, and decisions of
the Virginia Parole Board, disciplinary hearings, State and Federal Court decisions, laws and
regulations, and other matters beyond the control of the VDOC.

This grievance procedure requires that, before submitting a formal grievance, an inmate

must demonstrate that he has made a good faith effort to informally resolve his complaint. He
Case 7:18-cv-00495-GEC-PMS Document 78 Filed 03/25/21 Page5of11 Pageid#: 414

may do so by submitting an Informal Complaint form to the Grievance Department. The Informal
Complaint is then forwarded to the appropriate staff for investigation and a written response. If
the inmate is dissatisfied with the response, he must submit a Regular Grievance on the issue within
thirty days after the event of which he complains, attaching the Informal Complaint.

A Regular Grievance that meets the criteria for acceptance is logged into the computer data
base on the day it is received. If the Regular Grievance does not meet the criteria for acceptance,
a grievance official will complete the “intake” section on the back of the Regular Grievance form,
mark the reason for the rejection (such as an expired time limit or addressing more than one issue),
and return the Regular Grievance to the inmate with instructions on how to correct and resubmit
the form if feasible. If the inmate desires a review of the intake decision, he must send the
grievance form to the Regional Ombudsman within five calendar days. However, pursuing that

’ intake appeal alone does not constitute exhaustion. Rather, to satisfy the exhaustion requirement,
the grievance must be accepted into the grievance process and appealed through the highest eligible
level of review. OP 866.1([V)(O).

Once a Regular Grievance is accepted for review, officials investigate the inmate’s
contentions and issue a Level I written response. If dissatisfied with that response, the inmate may
appeal for Level II review. All accepted Regular Grievances can receive these two levels of
review, and some are eligible for a Level III review.

On September 4, 2018, Casey filed two Informal Complaints (ACC-18-INF-01947 and
01948). See Mem. Supp. Mot. Summ. J. Conner Aff. Encl. D and E. The first informal complaint
(ACC-18-INF-01947) alleged that on August 24, 2018, Captain Whitt wrote a charge against
Casey for statements he made while “experiencing . . . a severe psychological and emotional

episode,” based on “thoughts that were in [Casey’s] head.” Conner Aff. at Encl. D. On this form,
 

Case 7:18-cv-00495-GEC-PMS Document 78 Filed 03/25/21 Page 6of11 Pageid#: 415

Casey denied that he threatened or physically approached anyone and insisted he was “merely
seeking help from mental health due to [his] breakdown to avoid confrontation and for seeking
that help [he] was unjustly and severely punished.” Id. The response to this Informal Complaint
advised Casey that inmates cannot challenge disciplinary charges through the grievance procedure.

The second Informal Complaint Casey filed on September 4, 2018, (ACC-18-INF-01948)
was directed to the medical administrator. It stated that for nearly one year, Casey had been
requesting to speak with someone in the mental health department, most recently on July 15, 2018.
Casey alleged that the lack of mental health counseling was “directly responsible for [his]
breakdown on 8-25-18.” Id. at Encl. E. Casey withdrew this informal complaint on September
14, 2018.

On September 7, 2018, Casey filed another Informal Complaint (ACC-18-INF-01968)
about the charge he received on August 25, 2018. He alleged, “My complaint is that I feel that my
Constitutional Right to the First Amendment of the United States, Freedom of Speech and
Expression has been violated in that on 8-25-18, when I voiced, and expressed how I was feeling
about thoughts in my head I was placed in RHU in a strip cell, had my good time taken for an
unjust charge, and [I’ve] been raised to a Level 5 security level.”” See Conner Aff at Encl. F. The
response advised Casey that matters regarding his disciplinary charge would need to be addressed
through the separate disciplinary procedure appeals process.

The defendants contend that Augusta grievance records for Casey do not reflect that he
filed any Regular Grievances or appeals alleging that the defendants’ actions on August 25, 2018,
constituted deliberate indifference to Casey’s mental health needs or that they retaliated against

him for exercise of his First Amendment rights by bringing the disciplinary charge. Casey offers
Case 7:18-cv-00495-GEC-PMS Document 78 Filed 03/25/21 Page 7 of11 Pageid#: 416

no evidence to dispute the defendants’ grievance records showing that he failed to file Regular
Grievances and appeals about his deliberate indifference and retaliation claims.”

The defendants bear the burden of proving the affirmative defense that Casey failed to
exhaust available administrative remedies regarding his claims before filing suit. Jones, 549 U.S.
at 216. They have done so. Casey may yet escape summary judgment under § 1997e(a) by
showing that the remedies under the established grievance procedures were not “available” to him
as to one or more of his claims. Ross v. Blake, 136 S. Ct. 1850, 1859 (2016) (noting that
circumstances making prison grievance procedures unavailable “will not often arise”). An
administrative remedy is not available “if a prisoner, through no fault of his own, was prevented
from availing himself of it.” Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008).

Casey has offered no evidence showing that he was prevented, “through no fault of his
own,” from pursuing an Informal Complaint, a Regular Grievance, and subsequent appeals under
OP 866.1 as to his claim that defendants acted with deliberate indifference to his need for mental
health treatment on August 25, 2018. Accordingly, the court concludes that the defendants are
entitled to summary judgment as a matter of law under § 1997e(a) as this claim. As it is clear from
the record that Casey could not now exhaust administrative remedies under the VDOC procedure
as to this claim, the court will dismiss it with prejudice.

The court reaches a different conclusion as to Casey’s First Amendment retaliation claim,
however. In Casey’s informal complaints about being charged or punished with a disciplinary

infraction for his statements and thoughts, (ACC-18-INF-01947) and (ACC-18-INF-01968), Br.

 

2 The defendants’ evidence also indicates that Casey filed an Informal Complaint, a Regular Grievance, and
two appeals about his claim that the August 25, 2018 incident and disciplinary charge were wrongfully used during
proceedings of the Institutional Classification Authority (“ICA”) to increase his security classification. See Conner
Aff. at Encl. G-H. In the court’s previous opinion, the court granted the defendants’ motion to dismiss several of
Casey’s claims, including his challenge to the ICA proceedings. Therefore, the court will not discuss exhaustion of
this claim or any of the other claims that no longer remain before the court.

7
Case 7:18-cv-00495-GEC-PMS Document 78 Filed 03/25/21 Page 8of11 Pageid#: 417

Opp’n Mot. Summ. J. Attach. 2 and 3, ECF. No. 65-1, he raised, in essence, a claim of retaliation
for exercising his First Amendment rights. Yet in response, officials expressly advised Casey in
writing that he could not use the grievance procedure to address such claims. Rather, the responses
advised him that he could only pursue those allegations through the disciplinary appeals process,
which he did. Based on the Informal Complaint responses, Casey was misled to believe that the
grievance procedure was unavailable to raise his retaliation claim. See Ross, 136 S. Ct. at 1860
(recognizing that if officials’ misrepresentations prevent inmate from using appropriate procedure,
that procedure is rendered unavailable for purposes of § 1997e(a)).

Moreover, the defendants do not argue that Casey failed to exhaust available administrative
remedies under the disciplinary appeals procedure. Indeed, Casey’s exhibits indicate that during
that appeals procedure, he argued that he should not have been punished with a disciplinary charge
for verbal statements about what he was thinking and feeling, when “[e]verything was only
happening in my mind.” Br. Opp’n Mot. Summ. J. Attach. 4, ECF. No. 65-1. He also states that
the he accepted the penalty offer while his mental state likely prevented his understanding of the
procedure or its consequences. Based on the foregoing, the court concludes that the defendants
are not entitled to summary judgment as to Casey’s First Amendment retaliation claim under

1997e(a) and will deny their motion as to this claim.
Case 7:18-cv-00495-GEC-PMS Document 78 Filed 03/25/21 Page 9of11 Pageid#: 418

ii.

The defendants also argue that they are entitled to summary judgment on Casey’s
remaining claims based on the types of relief that Casey is seeking. The court agrees that Casey
cannot obtain monetary damages against the defendants in their official capacities. See Will v.
Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989) (holding neither a state nor its officials
acting in their official capacities are “persons” for purposes of § 1983). The court also agrees with
the defendants’ argument that Casey cannot collect compensatory damages for past emotional or
psychological harms allegedly caused by the alleged retaliation or due process violations, because
he has not alleged any physical harm resulting from the defendants’ alleged misconduct.3 See 42
U.S.C. §1997e(e) (“No Federal civil action may be brought by a prisoner confined in a jail, prison,
or other correctional facility, for mental or emotional injury suffered while in custody without a
prior showing of physical injury.”). The court takes no position at this time on whether Casey
might be entitled to recover nominal or punitive damages in this case, related to his remaining
retaliation and due process claims. See Muslim v. Carmichael, No. 3:16-CV-433-FDW, 2017 WL
5490852, at *4 n. 1 (W.D.N.C. Nov. 15, 2017) (recognizing circuit split regarding whether §
1997e(e) bars recovery of punitive and nominal damages, citing other cases, with no published
Fourth Circuit ruling).

In addition, the court agrees that Casey cannot achieve injunctive relief against the
defendants at Augusta to prevent future retaliation or due process problems with disciplinary
charges or proceedings. Casey is now incarcerated at a different VDOC prison facility, where

these defendants (as employees of Augusta) would not be involved in new disciplinary actions

 

3 Casey alleges that since the incident at issue, he has suffered depression and emotional distress that
interferes with his sleep, and that he is “paranoid and afraid of opening up about his mental health conditions.” Br.
Opp’n Mot. Dismiss J 26, ECF No. 31.
Case 7:18-cv-00495-GEC-PMS Document 78 Filed 03/25/21 Page 10o0f11 Pageid#: 419

against him. See Rendelman v. Rouse, 569 F.3d 182, 186 (4th Cir. 2009) (holding “as a general
rule, a prisoner’s transfer or release from a particular prison moots his claim for injunctive or
declaratory relief” regarding conditions there).

The defendants also argue, however, that because of Casey’s transfer, he has no standing
to seek injunctive relief against the defendants to correct past harms. Specifically, they appear to
argue that for lack of standing, Casey’s demands for expungement of the disciplinary charge and
restoration of his lost good conduct time should also be dismissed. Yet, the defendants do not
offer evidence that Augusta officials would have no authority to dismiss or retry an inmate’s
invalidated, past disciplinary charge merely because he has been transferred to another VDOC
facility. OP 866.1 does not indicate that retrials of disciplinary proceedings occur at any facility
other than the institution where the underlying grievance arose. See, e.g, OP
866.1(VI)(A)(2)(b)(i) (“If the offender has been transferred, the offender should submit the
Informal Complaint and subsequent grievance to the facility where the issue originated.”).

Other than failure to exhaust administrative remedies and standing, the defendants do not
put forward any other legal basis for dismissal of claims (2) or (3) at this time. Accordingly, the
court will deny the motion for summary judgment as to these claims.

IV.

Casey has recently submitted a motion for leave to file an amendment to his complaint to
add claims under the Americans with Disabilities Act (“SADA”) and the Rehabilitation Act (“Rehab
Act”). The defendants have responded to this motion, arguing that the proposed amendment is
futile. Specifically, they assert that Casey’s ADA and Rehab Act claims are not actionable against
the defendants he has named in this § 1983 action, that such claims are filed outside the applicable

statute of limitations, and that they cannot relate back to the § 1983 claims in the initial complaint.

10
Case 7:18-cv-00495-GEC-PMS_ Document 78 Filed 03/25/21 Page 11o0f11 Pageid#: 420

Casey has not yet responded to the defendants’ arguments. Accordingly, the court will take the
motion under advisement at this time.
V.

In conclusion, for the reasons stated, the court will grant the defendants’ motion for
summary judgment based on Casey’s failure to exhaust administrative remedies as to his claim
alleging denial of mental health treatment. The court will also grant the motion as to Casey’s
claims for monetary damages against the defendants in their official capacities, his claims for
injunctive relief regarding new retaliation or disciplinary issues in the future, and his claims for
compensatory damages. for emotional or psychological harm. However, the court will deny the
motion for summary judgment as to Casey’s other claims and types of relief sought. Thus,
remaining before the court are his claim (2) alleging that his disciplinary charge was retaliation for
his exercise of his First Amendment right to request mental health treatment and his claim (3)
alleging that imposing the disciplinary conviction and penalty without the requested mental health
assessment violated due process. The court concludes that these matters are best suited for
mediation before the United States Magistrate Judge. An appropriate order will enter herewith.

The Clerk is directed to send copies of this memorandum opinion and accompanying order
to plaintiff, to counsel of record for the defendants, and to the Hon. Pamela Meade Sargent, United
States Magistrate Judge.

ENTER: This #3 “day of March, 2021.

Fhe. Ca trod

Senior United States District Judge

 

11
